Citation Nr: 1547001	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  12-34 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected prostate cancer.  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected prostate cancer, psychiatric disorder, coronary artery disease, and/or herbicide exposure.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968, including combat service in the Republic of Vietnam from June 1966 to June 1967, and his decorations include the Bronze Star Medal.  He also had a period of active duty for training (ACDUTRA) from September 1960 to March 1961.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  These matters were previously before the Board in March 2015 when they were remanded for additional development.  

The Board's March 2015 remand also included the matters of entitlement to service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  Significantly, an August 2015 rating decision granted service connection for PTSD to include depression.  Accordingly, such is no longer before the Board.  

In addition, the Board notes that the March 2015 decision denied entitlement to service connection for a gastrointestinal disability.  However, an August 2015 supplemental statement of the case (SSOC) listed the issue.  Such appears to have been in error as the matter is no longer on appeal and will not be addressed further.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's low back disability is not related to and did not have its onset in service, and was not caused or aggravated by his service-connected prostate cancer.  

2.  The preponderance of the evidence shows that the Veteran's hypertension is not related to and did not have its onset in service, and was not caused or aggravated by his service-connected prostate cancer, psychiatric disorder, coronary artery disease, and/or herbicide exposure.  
CONCLUSIONS OF LAW

1.  Service connection for a low back disability, including as secondary to service-connected prostate cancer, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).  

2.  Service connection for hypertension, including as secondary to service-connected prostate cancer, psychiatric disorder, coronary artery disease, and/or herbicide exposure, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify was satisfied by way of a July 2009 letter that was sent prior to the initial RO decision in these matters.  The letter informed the Veteran of what evidence was required to substantiate the claims, including on a secondary service connection basis, and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements have been satisfied as to both timing and content as to the Veteran's claims.  The letter also provided notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claims.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports.  The Board's March 2015 remand included instructions to request and secure outstanding treatment records from the Social Security Administration (SSA); in June 2015, the SSA indicated that all medical records had been destroyed.  The RO arranged for a VA examination for the disabilities on appeal in June 2012 (for the low back disability and hypertension), June 2015 (for the low back disability), and an addendum opinion in June 2015 (for hypertension).  A review of the examination reports and addendum opinion shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute medical evidence adequate for deciding the claim.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

B. Legal Criteria, Factual Background, and Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran, not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and recurrence of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Low Back Disability

The Veteran's service treatment records are silent for complaints, treatment, or a diagnosis relating to a low back disability.  In particular, his October 1968 separation examination revealed his spine was normal on clinical evaluation, and he denied having or ever having had back trouble of any kind.  

The instant claim for service connection was received in February 2009.  

The Veteran asserts that his low back disability is related to his active service, or alternatively, secondary to his service-connected prostate cancer (diagnosed in July 2000).  See July 2000 VA treatment records (indicating ultrasound guided needle biopsy of the prostate revealed adenocarcinoma).  

In July 2009 correspondence, the Veteran denied that his disabilities, including his low back disability, existed in service.  And in September 2009 correspondence, the Veteran indicated that no physician has ever informed him that any of his conditions, including his low back disability, were caused by his prostate cancer.  He further reported that his Veteran's Service Officer (VSO) who filed his claim told him that his back disability was caused by his prostate cancer.  

On June 2012 VA examination, it was opined that it was less likely than not the Veteran's low back disability was proximately due to or the result of the Veteran's service-connected prostate cancer.  The examiner stated that there was no known METs or bone involvement from the prostate cancer that was apparently successfully treated with radiation over 11 years ago.  The Veteran has very mild symptoms, a normal lower back for his age, and no history of known back trauma, and pain only when weather very cold or with very heavy lifting.  

On June 2015 VA examination, the diagnosis was lumbar spine degenerative joint disease, from approximately 1996.  The Veteran reported he suffered no discrete injuries to his lumbar spine during service but was required to lift 55 gallon drums repetitively, and worked as an avionics specialist during service which required him to lift bodies and work on helicopters.  He indicated his back began to hurt at the end of his service, and has progressively worsened over the years.  The examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  While the Veteran has documented lumbar spine degenerative joint disease, this is age-related and not related to his service.  While the Veteran was required to lift heavy objects during his service, this was for a short period of time many years ago and did not lead to his long-term, age-related lumbar spine degenerative joint disease.  

Although it may be acknowledged the Veteran may have performed such activities and duties during his active service that involved the lower back, and he now has a low back disability, the preponderance of the evidence is against the conclusion there is a nexus between service and his low back disability.  

As set out above, the Veteran's service treatment records, including his October 1968 service separation examination report, do not show a low back disability, and the Veteran denied having recurrent back pain.  In addition, there is no evidence that a low back disability, including arthritis, was manifested in the first year following the Veteran's separation from active service.  This weighs against the service connection claim, including on a presumptive basis (for arthritis under 38 U.S.C.A. § 1112).  

To the extent the Veteran states that his low back disability became manifest in service and has persisted since, such allegations are unsupported by, and are inconsistent with, the factual evidence of record (including the normal spine on service separation).  In addition, his statements have been inconsistent.  See, e.g., July 2009 correspondence (denying that his low back disability existed in service); cf. June 2015 VA examination report (reporting that his back began to hurt at the end of service).  Thus, the Board does not find the history as he now reports it to be credible.  See Struck v. Brown, 9 Vet. App. 145 (1996) (contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran, are factors that the Board can consider and weigh against a veteran's lay evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  

Under these circumstances, what is required to establish service connection for the Veteran's low back disability is competent evidence that such disability is causally related to his service.  While the Veteran contends that his low back disability is related to his duties during service, the Board finds the most probative evidence is against such contention.  Specifically, after considering the medical evidence and review of the Veteran's claims file, as well as the Veteran's statements as to the onset of his low back disability, the June 2015 VA examiner concluded the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness, finding the Veteran's low back disability is age-related and not related to his service.  

The June 2015 VA examiner's opinion was based on reasonable medical principles that are supported by the evidentiary record.  There is no competent opinion to the contrary.  

The Veteran's own opinion that his low back disability is related to his service is not competent evidence.  Whether the Veteran's current low back disability is in any related to his service is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  There is no indication that the Veteran has the requisite specialized training to diagnose his low back disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competency to testify as to symptoms but not to provide medical diagnosis).  Accordingly, the Veteran's own opinion as to the diagnosis or etiology of his low back disability is not competent medical evidence.  Here, the Board finds the opinion of the June 2015 VA examiner to be of significantly greater probative value than the Veteran's lay assertion in this matter.  

Alternatively, the Veteran contends that his low back disability is secondary to his service-connected prostate cancer.  As provided above, in September 2009 correspondence, the Veteran indicated that no physician has ever informed him that any of his conditions, including his low back disability, were caused by his prostate cancer, but rather that his Veteran's Service Officer (VSO) who filed his claim told him that his back disability was caused by his prostate cancer.  There is no evidence that the VSO has the requisite medical expertise to diagnose and provide an etiology for the Veteran's low back disability, and to the extent the Veteran's VSO may have opined that the low back disability was secondary to the service-connected prostate cancer, the Board finds such opinion to not be competent and of no probative value.  

The only competent evidence in the record is that reflected in the June 2012 VA examination wherein it was opined that it was less likely than not the Veteran's low back disability was proximately due to or the result of the Veteran's service-connected prostate cancer.  It was noted that there was no known METs or bone involvement from the prostate cancer that was apparently successfully treated with radiation over 11 years ago.  Such opinion was provided after a review of the Veteran's claims file, and interview and physical examination of the Veteran, and provided by a professional competent to opine as to the etiology of the Veteran's low back disability.  On this basis, the Board finds that the June 2012 VA examination is the most probative evidence of record, and is against the Veteran's claim for service connection for a low back disability.  

The weight of the competent medical evidence demonstrates that the Veteran's low back disability began more than one year after his active service, and was not caused by any incident of service, to include as secondary to his service-connected prostate cancer.  The Board thus finds that the preponderance of the evidence is against his claim for service connection.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

Hypertension

The Veteran's service treatment records are silent for complaints, treatment, or a diagnosis relating to hypertension.  In particular, his October 1968 separation examination revealed his heart was normal on clinical evaluation, and he denied having or ever having had high or low blood pressure.  

The instant claim for service connection was received in February 2009.  

The Veteran asserts that his hypertension is related to his active service, or alternatively, secondary to his service-connected prostate cancer, psychiatric disorder, and/or coronary artery disease.  

In July 2009 correspondence, the Veteran denied that his disabilities, including his hypertension, existed in service.  And in September 2009 correspondence, the Veteran indicated that no physician has ever informed him that any of his conditions, including his hypertension, were caused by his prostate cancer.  

On June 2012 VA examination, it was opined that it was less likely than not the Veteran's hypertension was caused by his heart disease.  The examiner stated that in almost all cases hypertension is present prior to myocardial infarction, or other event, but may have been undiagnosed and untreated.  The examiner also opined that it was less likely than not the Veteran's hypertension was caused by his prostate cancer as prostate cancer is not known to cause hypertension and hypertension was diagnosed prior to his prostate cancer diagnosis.  

In March 2015, the Board remanded this claim as the June 2012 VA examiner did not address aggravation.  The Board also notes that the opinion provided was, at least in part, based on an inaccurate factual background as the Veteran was diagnosed with prostate cancer in July 2000, and with hypertension in August 2000.  

In a June 2015 VA Addendum opinion, it was opined that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran developed the hypertension many years after his brief service period and opined that it was not caused by or incurred by his service.  Furthermore, the Veteran's hypertension was not caused by or aggravated by his service-connected prostate cancer, heart disease or psychiatric disorder, explaining that hypertension is a separate health condition that is not known to be caused or aggravated by these conditions.    

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the conclusion there is a nexus between the Veteran's service and his hypertension.  

As set out above, the Veteran's service treatment records, including his October 1968 service separation examination report, do not show hypertension, and the Veteran denied having high or low blood pressure.  In addition, there is no evidence that hypertension was manifested in the first year following the Veteran's separation from active service.  This weighs against the service connection claim, including on a presumptive basis.  

To the extent the Veteran contends that his hypertension was caused by his service, to include herbicide exposure, the Board finds that the diagnosis of hypertension may not be made by a lay person because special medical training and testing is required to diagnose it.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Board finds that the presence of the disability is a determination "medical in nature" and not capable of lay observation.  Id.  As such, since lay persons are not capable of opining on matters requiring medical knowledge, and the Veteran is not shown to possess such knowledge, the Board finds that the Veteran's own opinion that his hypertension was caused by service is not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Based on the discussion above, the Board finds that the record is negative for a competent and credible medical opinion finding a causal association or link between the Veteran's current hypertension and an established injury, disease, or event of service origin, including his presumed herbicide exposure.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  The only competent opinion of record that addressed the etiology of the Veteran's hypertension on a direct basis was the June 2015 VA examiner's opinion.  Such opinion was provided after considering the medical evidence and review of the Veteran's claims file, and opined that it was less likely than not the Veteran's hypertension was incurred in or caused by the claimed in-service injury, event or illness, noting that the Veteran developed the hypertension many years after his brief service period and opined that it was not caused by or incurred by his service.  
The June 2015 VA examiner's opinion was based on reasonable medical principles that are supported by the evidentiary record.  There is no competent opinion to the contrary.  Hence, the Board finds the June 2015 VA examiner's opinion to be the most persuasive evidence of record.  

To the extent the Veteran contends that his hypertension is due to herbicide exposure, as noted above in the Introduction, the Veteran's active service included service in the Republic of Vietnam during the Vietnam era, and it is conceded that he was exposed to herbicides.  Inasmuch as hypertension is not among the diseases listed in 38 C.F.R. § 3.309(e) (determined to be related to herbicide exposure), the presumptive provisions of 38 U.S.C.A. § 1116 do not apply, and service connection on a presumptive basis for hypertension as due to herbicide exposure is not warranted.  The Board observes that extensive scientific studies have produced a limited list of disabilities related to herbicide exposure (see 38 C.F.R. § 3.309(e)).  

Alternatively, the Veteran contends that his hypertension is secondary to his service-connected prostate cancer, psychiatric disorder, or coronary artery disease.  The most probative competent evidence in the record is that reflected in the June 2015 VA addendum opinion wherein it was opined that the Veteran's hypertension was not caused by or aggravated by his service-connected prostate cancer, heart disease or psychiatric disorder, explaining that hypertension is a separate health condition that is not known to be caused or aggravated by these conditions.  Such opinion was provided after a review of the Veteran's claims file, and provided by a professional competent to opine as to the etiology of the Veteran's hypertension.  On this basis, the Board finds that the June 2015 VA addendum opinion is the most probative evidence of record, and is against the Veteran's claim for service connection for hypertension as secondary to his service-connected prostate cancer, psychiatric disorder, or coronary artery disease. 

The weight of the competent medical evidence demonstrates that the Veteran's hypertension began more than one year after his active service, and was not caused by any incident of service, to include as secondary to his service-connected prostate cancer, heart disease or psychiatric disorder,   The Board thus finds that the preponderance of the evidence is against his claim for service connection.  


ORDER

Service connection for a low back disability is denied.  

Service connection for hypertension is denied.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


